Spoerord, J.
Both parties were aware of each other’s privilege upon the cotton raised by the common debtor Tiffee, which was shipped by the defendant, and there was no such bona fide sale of that lot, to either of them as to defeat the privilege of the other.
The nett proceeds of this cotton in defendants hands ($264 27) must, therefore, be treated as subject to the privileges of both.
“ All the privileges created by Article 3184 of the Code as amended by the Act of 1843, are equal in rank, with the exception of the privilege for the wages of the overseer, which by the second section of that Act is declared to be superior in rank to that of the furnisher of supplies; this exception evidently confirms tho rule.” Hollander v. His Creditors, 6 An. 669. The plaintiff had a privilege upon the cotton which produced the fund aforesaid, for $300 ; the defendant for $200. Dividing the fund pro rata between them, the plaintiff is entitled to a judgment for $158 55.
It is, therefore, ordered, that the judgment of the district court be avoided and reversed; and it is now ordered and decreed, that the plaintiff recover from the defendant the sum of one hundred and fifty eight dollars and fifty-five cents, with five per cent, interest from the 3d May, 1853, until paid, and the costs of suit in the district court; the costs of this appeal to be paid by the plaintiff and appellee.